Citation Nr: 1047425	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of 
Veterans Affairs compensation benefits for the support of the 
Veteran's three children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to 
April 1997.  The appellant is his ex-spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
appellant's request for entitlement to an apportionment of the 
Veteran's VA compensation benefits.  

In her April 2007 substantive appeal, the appellant requested a 
hearing before a Veterans Law Judge at the RO.  However, in a 
statement received in November 2007, she withdrew her request for 
such hearing and instead testified at a personal hearing before 
RO personnel in November 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received from the 
Veteran's representative in September 2010 and October 2010 with 
a waiver of RO consideration of the additional evidence.  
Nevertheless, for the reasons explained below, the Board has 
determined that a remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently receiving VA compensation benefits, and 
the appellant contends that there should be an apportionment on 
behalf of their three children.  Both parties have filed motions 
to advance the claim on the docket and both parties have 
indicated that they have been evicted from their residences due 
to an inability to pay the rent.  The Veteran last reported that 
he was going to New Jersey to live with his mother; hence, it 
appears that the appellant currently has sole custody of their 
three children since she remains in Michigan.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 C.F.R. §§ 
20.500-20.504 (2010).  Under applicable criteria, all interested 
parties will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an appeal, 
as well as hearing and representation rights.  38 C.F.R. § 19.100 
(2010).  

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished with a 
copy of the statement of the case.  38 C.F.R. § 19.101 (2010).  
When a substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be furnished to 
the other contesting parties to the extent that it contains 
information that could directly affect the payment or potential 
payment of the benefit that is the subject of the contested 
claim.  38 C.F.R. § 19.102 (2010).  If a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimants and their representatives, if any, will be 
notified and afforded an opportunity to be present.  The 
appellant will be allowed to present opening testimony and 
argument.  Thereafter, any other contesting party who wishes to 
do so may present testimony and argument.  The appellant will 
then be allowed an opportunity to present testimony and argument 
in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 
20.713 (2010).  Notices in simultaneously contested claims will 
be forwarded to the last address of record of the parties 
concerned and such action will constitute sufficient evidence of 
notice.  38 C.F.R. § 20.504 (2010).

In this appeal, VA has not fulfilled its obligations under the 
procedures relating to contested claims.  See VA Adjudication 
Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  It appears the 
RO provided notice of the apportionment request to both the 
Veteran and the appellant, and a subsequent copy of the 
April 2007 statement of the case was sent to the Veteran in an 
attempt to correct an error in notification.  However, a copy of 
that document was sent to the New Jersey Department of Military 
and Veterans' Affairs rather than the Veteran's correct 
representative, which is currently Veterans of Foreign Wars of 
the United States.  It does not appear that the Veteran was 
provided with a copy of the appellant's substantive appeal.  
Moreover, although both parties were provided with copies of a 
December 2008 supplemental statement of the case, a July 2008 
supplemental statement of the case was mailed only to the 
appellant.  Finally, the appellant requested and appeared for a 
personal hearing at the RO in November 2008; however, neither the 
Veteran nor his representative were notified of the date and time 
of the hearing and they did not receive a copy of the transcript 
of the proceedings.  

When the Veteran is not residing with his spouse, or when the 
Veteran's dependent children are not in his custody, all or any 
part of the compensation benefits payable may be apportioned as 
may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 
2002).  VA regulations provide for two types of apportionments.  
A "general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid if 
the Veteran is not residing with his or her spouse, or if the 
Veteran's children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her responsibility 
for the spouse's or children's support.  It is not necessary for 
the claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 
5 Vet. App. 294 (1993).  

As noted above, here the Board observes that the most recent 
communication from the Veteran indicates that he is not currently 
residing in Michigan, but is living with his mother in New 
Jersey.  As such, it would appear that he is not fulfilling his 
responsibility for his children's support because he and the 
appellant have established joint custody and the children may not 
be relocated to another state without the express permission of 
the other parent.  Additionally, the Veteran's representative 
submitted financial information showing that the Veteran's 
unemployment compensation is being withheld for payment of child 
support and that he is behind in his child support.  
Nevertheless, in financial documents submitted to VA, the Veteran 
has continuously reported that his sole source of income is his 
VA compensation benefits.  He also failed to inform VA when he 
was employed by Starbucks until the appellant reported this 
information herself.  His credibility, hence, has been called 
into question.  The Veteran is advised that he is required to 
submit current and accurate information pertaining to his 
financial situation in order for VA to have the appropriate 
information for rendering a decision in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Review the claims files and ensure that 
all contested claims procedures have been 
followed.  Specifically, furnish the Veteran 
and his representative with a copy of the 
appellant's substantive appeal, or the 
content of the substantive appeal, a copy of 
the July 2008 supplemental statement of the 
case, and a copy of the November 2008 hearing 
transcript.  The Veteran and his 
representative should be also given the 
opportunity to respond to these documents 
and/or request his own hearing.  

2.  Furnish the Veteran and the appellant 
with a VA Form 5655, Financial Status Report.  
Explain to the Veteran and the appellant the 
importance of completing this form, advising 
that failure to cooperate by full and 
accurate completion of the information 
requested may result in an adverse 
determination of the claim.  

3.  To verify financial information reported 
in the Veteran's completed VA Form 5655, 
request that the Veteran provide copies of 
supporting/corroborating documents from which 
his financial information originated, for all 
relevant periods prior to December 2010; 
including copies of documents as pertinent 
canceled checks, bills, invoices, bank 
statements, and lease, loan, or mortgage 
statements, and/or income tax returns within 
30 days of the request.  

Ask the Veteran if he shares any reported 
expenses with anyone else, such as shared (or 
complimentary) housing expenses, during all 
pertinent periods in question, and, if so, 
the amounts provided by that other person(s), 
including his parents.  

4.  Obtain complete information pertaining to 
the Veteran's current status regarding his 
payment of support for his three minor 
children from the time of the appellant's 
claim to the present.  
5.  Following any additional development 
deemed appropriate, readjudicate the claim on 
appeal for an apportionment of the Veteran's 
compensation benefits for the Veteran's three 
children.  If the benefit sought is not 
granted, issue the appellant, the Veteran, 
and any respective representatives, a 
supplemental statement of the case.  Allow an 
appropriate period of time for the parties to 
respond.  Thereafter, return the case to the 
Board for further appellate consideration.

The appellant and the Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

